Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating certain PD-L1, PD-1 and CTLA-4 cancers with certain immune checkpoint inhibitors, does not reasonably provide enablement for all cancers to be treated with any anti-immune check-point antibody/VIP antagonist combination.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue"   These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

		The claimed invention is not enabled for treating all cancers because some types are not known to have high levels of PD1, PDL1 or CTLA-4 expression, and would this not benefit from administration of an immune checkpoint inhibitor in combination with a vasoactive intestinal peptide.  Furthermore, applicants have not provided an enabling disclosure as to how one of ordinary skill in the art would treat any type of cancer with any immune check-point inhibitor combination. 
(1) The nature of the invention and (5) The breadth of the claims:
		The invention is drawn to a method of enhancing an immune response to cancer or treating cancer.
 	Claim 1 is very broad in that it encompasses all types of cancer with insufficient support to show that any immune check-point inhibitor will effectively treat that type of cancer. For example, the only cancers known in the art to be treatable with anti-PD1/PDL1 antibodies are non-small cell lung cancer melanoma, Hodgkin lymphoma, bladder cancer kidney cancer and breast cancer (As evidenced by National Institutes of Health, PDL1 Immunotherapy Tests, last visited, 10/28/21).  Applicant has not provided sufficient enabling disclosure as to how one of ordinary skill in the art would treat all cancers with any type of immune checkpoint inhibitor, as each type of inhibitor is distinct and specific to the molecule despite the broad definition of inhibiting any point along and immune pathway, only CTLA-4 and PD-1/PD-1L inhibitors have 

(2) The state of the prior art: 
		As to the enablement of treating cancer in general, and lung cancer in particular, neither the prior art nor the specification support this scope of enablement. For example, Yao states that PD-1 seemed to play a distinct role in lung cancer, as blockade of PD-1 instead promoted tumor cells proliferation  (2018; Cancer Cell-Intrinsic PD-1 and Implications in Combinatorial Immunotherapy. Front. Immunol. 9:1774).		
		It is clear from the prior art that the role of immune check points antibodies in general and anti-PDL1/PDL or CLA4 antibodies is not established for every type of cancer, which shows that applicant’s claims drawn to treating all cancers with all inhibitors has not been established in the prior art.  As such, the method of treating any particular cancer must be accompanied by evidence of efficacy in the prior art or specifically established in the instant application in order to be enabled.  

(3) The relative skill of those in the art:
		The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:

The prior art does not clarify a particular role for immune checkpoint inhibitors overall. As a result, one of ordinary skill in the art would not be able to predict based on the prior art and the specification which diseases can be treated with the types of VIP agonists and antibodies to immune checkpoint molecules. 

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
		Applicants have claimed to be able to treat all cancers with all VIP agonists combined with antibodies to all immune checkpoint inhibitors; however, applicants only list: lung cancer, renal cancer, leukemia, non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, myeloma, bladder cancer, gastric cancer, esophageal cancer glioblastoma, colon cancer, breast cancer, pancreatic cancer, melanoma and prostate cancer.  Of these listed types of cancer, applicants have only reduced methods of treatment of pancreatic cancer to practice.  There is insufficient support in the specification that shows treatment or all cancers with the claimed combination will be effective. 


(8) The quantity of experimentation necessary:
		As discussed above, the predictability of what will be treatable by administering any one of the peptide agonists or antagonists is low, and it would require experimentation on patient classes which have been administered each type of antibody to immune check-point molecules.  It would require “undue” experimentation to allow one of ordinary skill in the art to determine which cancers are treatable by the claimed combination because of the amount of variability in the response different types of cancer cells to different antibodies.  Thus, the claims are not enabled for treating all cancers with the claimed combination, nor is it enabled for a method of treating all types of lung cancer. 
		As such, applicants are only enabled for treating pancreatic cancer, as shown in the specification, and those know in the art, which include non-small cell lung cancer, melanoma, Hodgkin lymphoma, bladder cancer kidney cancer and breast cancer. Note, that for the additional cancers of claim 4, evidentiary support may be provided to show that particular anti PD1L/PD1 and anti-CTL4 antibodies are effective for additional types of cancer, or for cancers high in PD1/PD1L or CTL4 expression. 

Claim Rejections 35 USC 103(A)(1)

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Waller et al. (US2017/0258904) in view of Neville et al. (US2019/0610179).
Waller teaches methods of treating or preventing a viral infection comprising administering a VIP antagonist to a subject at risk of, exhibiting symptoms of, or diagnosed with a viral infection, where the subject is immune compromised or the subject is an allogeneic bone marrow transplant donor or recipient, diagnosed with cancer and receiving an immunosuppressive drug [0007].  This reference further teaches that VIP modulates the expression of the PD-1 and PD-L1 co-inhibitory molecules that regulate immune polarization and survival of T-cells [0049]. This reference teaches that up-regulation of the PD-L1/L2-PD-1 pathway has been associated with immunosuppression due to cell-cycle arrest, and death of T-cells, either through the direct engagement of a death pathway or indirectly by down-regulating survival signals and growth factors. PD-L1/L2 expression on DC is associated with reduced expression of CD40, CD80, and CD86 and increased IL-10 production [0049]. This reference further teaches that methods of treating cancer administer VIP agonist, SEQ ID NO: 9, which is identical to the instantly claimed SEQ ID NO: 1 and the modified SEQ ID NO: 9. Waller further teaches that treatment of breast, lung, colon, skin, kidney, prostate, and other cancers can be treated by administering VIP antagonist in combination with cancer antigens [0058].

Neville teaches that cancer cells express PD-L1/PD1 on their surfaces and are camouflaged as normal cells and are not attacked by the immune system, which allows them to evade immune clearance [0002]. This reference further teaches that immune check point inhibitor antibodies have been developed that block the interaction of PD-L1 and PD-1 by binding to one or the other of these proteins and sterically inhibiting their interaction, which prevents PD-L1/PD-1 bearing cancers from evading the immune system, resulting in recognition and destruction [0002].  This reference further teaches that such check-point inhibitor antibodies include anti-PD-1 antibodies, such as Pembrolizumab and Nivolumab; anti-PD-L1 antibodies, such as Avelumab and Durvalumab; and anti-CTLA4 antibodies such as ipilimumab [0025]. This reference further teaches that such cancer treatable with these antibodies include pancreatic neuroendocrine tumors; kidney (e.g. renal cell cancer), leukemia, liver cancer, lung cancer (non-small cell); lymphomas, breast cancer, bladder cancer, melanoma and myeloma [0003, 0007, 0046].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Waller and combined it with the method of Neville because both teach treating cancer related to PD1/PD1L. One would be motivated to combine the immune checkpoint inhibitors with the VIP agonists of Waller because Waller teaches that VIP regulates PD-L1 and PD-1, which Neville teaches is responsible for blocking the destruction of tumor cells. As such, there is a reasonable expectation of success, that the combination of the two will effectively target and enhance the immune repose as well as treat cancer. 


ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654